Per Curiam:
The order should be modified by striking out that part of the order designated “2,” because there is no allegation in the complaint that the plaintiff has paid out any money. The only allegation is that she will necessarily expend money in endeavoring to be cured. That portion of the order designated “ 1 ” may be permitted to stand in so far as to require a statement showing in detail how long the plaintiff has been prevented from attending to her business and deprived of her earnings, giving the nature of her business and the amount of income deriyed therefrom, or if employed, the amount of her salary. As thus modified, the order should be affirmed, without Costs' to either party. Present— O’Brien, P. J., Ingraham, McLaughlin, Laughlin and Houghton, JJ. Order modified as directed in opinion, and as modified affirmed, without costs.